Citation Nr: 0619355	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  99-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for muscular back strain.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to March 
1976, and from March 1979 to March 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the Wichita, 
Kansas Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a low back disorder, described as back 
strain, muscular.  The veteran has since relocated, and his 
case is now handled through the Phoenix, Arizona RO.

The Board remanded the issue of service connection for a 
muscular back strain to the RO for additional action in 
January 2001, and again in March 2005.  The RO has fulfilled 
the mandates of those remands, and the issue is ready for 
review by the Board.

An appeal for an increased rating for service-connected liver 
disorders was previously pending before the Board.  The Board 
resolved that issue in a March 2005 decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran sustained a low back injury in a motorcycle 
accident several months prior to his first period of active 
service.

3.  The veteran's low back disorder existed prior to his 
first period of service.

4.  Back muscle strain incurred during the veteran's second 
period of service did not permanently worsen his pre-existing 
low back disability.


CONCLUSION OF LAW

The veteran's muscular back strain was not incurred or 
aggravated during either of his periods of service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 
3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in June 
2003 and April 2005.  Those notices informed the veteran of 
the type of information and evidence that was needed to 
substantiate claims for service connection.  The notices did 
not inform the veteran of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequacy of the VCAA 
notices as to the elements of establishing a disability 
rating or an effective date, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board herein 
denies service connection for a low back disorder.  As 
service connection is denied, the RO will not be assigning a 
rating or an effective date; so there is no possibility of 
prejudice with regard to those matters.

In the January 2001 and March 2005 remands, the Board 
instructed the RO to obtain any relevant medical records that 
had not yet been received, to review the case, and to issue a 
supplemental statement of the case (SSOC) if the claim 
remained denied.  The RO requested medical records, and 
received more recent VA medical records.  The RO reviewed the 
case and issued an SSOC.  The Board finds that VA has 
conducted all appropriate development of relevant evidence, 
and has secured all available pertinent evidence.  The 
veteran has had a meaningful opportunity to participate in 
the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Service Connection for Muscular Back Strain

The veteran contends that he has a chronic low back disorder 
that was incurred in or aggravated by injuries during his 
periods of military service.  He reports that he injured his 
back in service in 1976, and again in service in 1980.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
the case of certain chronic diseases, including arthritis, 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In November 1975, the veteran completed a medical history for 
entry into service.  He reported a history of a left elbow 
fracture at age fifteen.  He checked "no" for history of 
other musculoskeletal disorders, including recurrent back 
pain.  On the report of a November 1975 service entrance 
examination, the examiner checked "normal" for the 
condition of the veteran's spine and other musculoskeletal 
structures.

During service, in February 1976, the veteran was seen at a 
service medical facility. He reported having sustained a back 
injury in a motorcycle accident nine months earlier.  He 
stated that he had been unable to move for fifteen minutes 
after the accident.  He indicated that he had not reported 
the history of the accident when he entered service.  The 
examiner found no sign of trauma to the back.  The lumbar 
spine had full ranges of motion.  There was subjective 
tenderness with point pressure to the lumbar region.  Deep 
tendon reflexes were normal, and the straight leg raising 
test was negative.  Lumbar spine x-rays were essentially 
within normal limits.  The examiner's impression was mild 
lumbar strain.

The examiner found no back disorder on the February 1979 
examination of the veteran for entry into his second period 
of active service.  The veteran did not report any history of 
back problems in the medical history report he completed at 
that time.  In September 1981, the veteran was seen for back 
pain after lifting a ramp.  The examiner noted paravertebral 
muscle spasm on the left side of the veteran's back.  
Straight leg raising was positive at 80 degrees bilaterally.  
The examiner's impression was muscular back strain.  The 
veteran did not report any back problems on a medical history 
report completed in February 1982.  No back disorder was 
found on the February 1982 service separation examination.

Treatment notes from December 1982 reflect that the veteran 
saw private physician H. H. W., M.D., for pain in the 
thoracic and lumbar spine areas after lifting an air 
compressor at work.  Dr. W. 's impression was muscle strain.

In his September 1997 claim, the veteran indicated that he 
had sustained a back injury in service in 1976.  He indicated 
that he was not seeking service connection for cervical spine 
problems.   

In November 1997, private physician S. E. S., M.D., wrote 
that he had seen the veteran in December 1995 for low back 
pain.  VA treatment notes dated from 1998 to 2004 reflect the 
veteran's reports of chronic low back pain.

On VA examination in July 1998, the veteran reported constant 
low back pain, especially when lying down.  Examination 
revealed some limitation of motion of the lumbar spine and 
some pain on motion.  There was evidence of mild scoliosis.  
X-rays showed mild degenerative osteoarthritic changes in the 
lumbosacral spine and the thoracic spine.  In March 2001, VA 
x-rays showed mild hypertrophic spondylosis of the veteran's 
lumbar spine, and a CT scan showed degenerative disc changes.

In a July 2003 statement, the veteran wrote that he had 
sustained injury of his back during his first period of 
service, and again during his second period of service.

On VA medical examination in December 2003, the veteran 
reported that he had hurt his back in training in service in 
1976.  He stated that muscles in his lower back were torn.  
He indicated that he had reinjured his back in service in 
1980, when he was lifting something heavy.  He reported that 
he was given muscle exercises.  He stated that he did 
construction work after service, and had one Workers 
Compensation claim when back problems kept him away from work 
for two weeks.  He reported that presently he had daily low 
back pain.  

On examination, the veteran's gait was normal, and he was 
able to walk on his heels and toes.  There was some 
tenderness to palpation of the right and left paralumbar 
muscles, and some complaint of pain on midline percussion of 
the lumbar spine.  There was no muscle spasm.  There was some 
limitation of motion of the thoracolumbar spine and some 
complaint of pain at the ends of the ranges of motion.  X-
rays of the lumbar spine showed minimal spurring and minimal 
scoliosis.

The examiner reviewed the veteran's claims file, and noted 
several records, including the 1976 record of back injury in 
a motorcycle accident nine months earlier.  The examiner 
expressed the opinion that the veteran's back disorder was 
related to a pre-service condition.  The examiner found that 
there had been a minimal back strain during service, with no 
permanence.

No back disorder was noted on the veteran's 1975 service 
entrance examination.  VA must therefore presume that his low 
back was in sound condition when he entered service.  There 
is evidence, however, that the low back pain that the veteran 
reported in service in 1976 began prior to service.  In 
February 1976, the veteran reported having had back pain 
since a motorcycle accident prior to service.  The February 
1976 record and the rest of the medical records from the 
veteran's 1976 service contain no indication that the veteran 
injured his back during that service.

There is also evidence that the veteran's low back did not 
increase in disability during either of the veteran's periods 
of service.  The 1976 records do not indicate that the 
veteran's mild lumbar strain was worse at separation from 
service than it was prior to service.  The veteran was seen 
for muscular back strain after heavy lifting in September 
1981, during his second period of service.  No back complaint 
or disability was noted, however, on his February 1982 
separation examination.  After reviewing the veteran's claims 
file, the VA physician who examined the veteran's back in 
2003 concluded that the veteran's back disorder was incurred 
before his service, and did not have any permanent worsening 
during either of his periods of service.

The Board finds that the medical records and the medical 
opinion constitute clear and unmistakable evidence that the 
veteran's low back disorder began prior to his first period 
of service, and was not aggravated during either of his 
periods of service.  That evidence rebuts the presumption 
that the veteran's low back was in sound condition when he 
entered his first period of service.  Therefore, the Board 
may find, and does find, that the veteran's low back disorder 
began prior to his first period of service.

The evidence indicates that the veteran's pre-existing low 
back disorder was not aggravated during either of his periods 
of service.  He was seen for muscular back strain during his 
second period of service in 1981, but no remaining back 
problem was found on his 1982 separation examination.

Medical records show that the veteran sustained back muscle 
strain with heavy lifting in December 1982, a few months 
after service.  He has reported chronic low back pain since 
the late 1990s.  The post-service medical records do not 
indicate that his current low back pain began or was 
aggravated during either of his periods of service.  As noted 
above, a VA physician specifically concluded that his low 
back problems began before service and did not permanently 
worsen during service.  Thus, the preponderance of the 
evidence is against service connection for the veteran's 
muscular back strain.


ORDER

Entitlement to service connection for muscular back strain is 
denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


